Citation Nr: 0700670	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of right pubic bone fractures. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 2002 to 
November 2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York that granted service connection for 
residuals, right pubic bone fractures, with a noncompensable 
evaluation. 


FINDING OF FACT

The veteran's residual injuries to her right pubic bone is 
productive of pain and loss of motion, but does not manifest 
a malunion, limitation of the flexion of the thigh to 30 
degrees, limitation at abduction with motion lost beyond 10 
degrees. 


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
residuals of right pubic bone fractures are met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5299-5252 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to assure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in December 2002 and December 2003. While this 
notice does not advise the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), as for the increased evaluation granted by 
this decision, the veteran will have an opportunity to 
express disagreement with the effective date assigned by the 
RO when this decision is effectuated. Therefore, the veteran 
is not prejudiced by the failure to provide her that further 
information regarding the effective date for an increased 
evaluation. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006), as indicated under the facts and 
circumstances in this case. The RO obtained the veteran's 
service medical records and kept the veteran advised of the 
status of the case through the Statement of the Case and the 
Supplemental Statement of the Case.

The veteran contends that she was not notified of an 
examination scheduled for her at a VA medical center and that 
she was not notified of a scheduled travel board hearing. 
However, the Board finds no merit in the veteran's 
contention.  As to notice of the examination, the RO 
confirmed the veteran was notified, as shown by the RO's 
report of contact dated in March 2005. When a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. 
§ 3.655 (2006). 

As to notice of the travel board hearing, the letters 
providing notice of the hearing have not been returned as 
undelivered, so the law presumes the veteran received them, 
in the absence of clear evidence to the contrary. See Leonard 
v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. 
App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992). It is therefore presumed that the letters were 
received by the veteran at her last and most recent address 
of record.

Beyond these contentions, the veteran and her representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced her in the adjudication of her appeal. 
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 

The veteran contends that the initial evaluation assigned for 
the residuals of her service connected right pubic bone 
fractures does not accurately reflect the severity of her 
disability because she experiences pain throughout the range 
of motion of her right thigh. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.1 (2006). Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.

When a disability is not specifically listed the rating 
schedule, it may be rated under a closely related injury in 
which the functions affected and the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2006). After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006). In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The record shows that a rating decision in February 2003 
granted service connection for residuals of right pubic bone 
fractures with a noncompensable evaluation assigned by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252 
(2006) because the range of motion in the veteran's thigh 
exceeded the range of motion set forth in the rating schedule 
for a compensable evaluation. This rating was based on a 
January 2003 VA medical examination showing that the 
veteran's right thigh flexion was 100 degrees, although with 
pain, weakness, and lack of endurance throughout this range 
of motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006), a 
compensable evaluation is available at 10 percent if the 
veteran's thigh flexion is limited to 45 degrees and an 
evaluation of 20 percent is available if the thigh flexion is 
limited to 30 degrees. Diagnostic Code 5253 relating to 
impairment of the thigh is also available to evaluate 
disabilities of the thigh and allows compensation if there is 
limitation at abduction with motion lost beyond 10 degrees. 
Diagnostic Code 5255 relating to malunion of the femur is 
also available to evaluate disabilities of the thigh. 

The VA examination in January 2003 found the veteran's right 
hip flexion to be 0 to 100 degrees and right hip abduction to 
be 0 to 30 degrees. The examiner's objective findings 
included pain throughout the range of motion of the right hip 
flexion, and that this movement was additionally limited by 
weakness and lack of endurance. X-ray studies done in January 
2003 did not report any malunion of the femur. 

The Board will consider, along with the schedular criteria, 
any functional loss due to flare-ups of pain, fatigability, 
pain on movement, and weakness. Under 38 C.F.R. § 4.59 
(2006), it is the intention to recognize actually painful or 
unstable joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 

The evidence shows that the veteran is entitled to an initial 
evaluation of 10 percent for the veteran's residuals of right 
pubic bone fractures under 38 U.S.C.A. § 4.59 (2006), based 
on the objective findings of the VA examiner, who noted pain, 
weakness, and lack of endurance throughout the range of 
motion of the veteran's right thigh flexion. A higher rating 
is not justified at this time because the objective medical 
evidence shows that the veteran's range of motion in her 
thigh flexion is not limited to 30 degrees (which would 
entitle her to the next level of evaluation, 20 percent). 
Also, the veteran has no loss of motion in her thigh 
abduction and there is no report of a malunion of the femur. 
Thus, a higher evaluation is not justified at this time. 

Accordingly, the veteran is granted a 10 percent initial 
evaluation for residuals of right pubic bone fractures based 
on the objective findings of the VA examiner that the veteran 
has pain throughout the range of motion of the right hip 
flexion, and that this movement is additionally limited by 
weakness and lack of endurance. However, the veteran does not 
meet the criteria for a higher evaluation because no 
objective medical evidence supports a higher evaluation. 


ORDER
Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent evaluation for residuals of 
right pubic bone fractures is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


